Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges receipt of preliminary amendments filed 01/04/2021 and 01/20/2021.
On 01/04/2021, claims 3-6, 9, 12, 15 and 18 were amended and claims 19-33 were canceled.
On 01/20/2021, claims 1-2, 6-12 and 18 were amended and claims 17 and 13-15 were canceled.
Clams 1-12, 16 and 18 are pending.
Method of making amendments 37 CFR 1.121: The claims filed 01/20/2021 do not contain all the claims.   37 CFR 1.121 requires that all claims must be listed.   Claims canceled by amendment must be listed as canceled.   See 35 USC 1.121 (c) (1)-(4).   
The examiner suggests that all future claim presentation comply with the manner of making amendments in applications.   All claims must be listed in the next claim filings using --- i) currently amended, ii) previously presented, iii) canceled, or iv) new which ever is applicable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Enteric polymer” in claim 7 is the first occurrence/recitation.   Thus, the limitation "the enteric polymer" in lines 1 and 2 of the claim lacks insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3. 5-9, 12, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(1) as being anticipated by Son et al. (US 20120161364 A1) ) as evidenced for claim 12 by Jordan US 9,220,674 B2 that methyl cellulose thermogels at 45 oC and Hinterwaldner et al (US 5700455) that methylcellulose forms a gel when heated.
Claim(s) 1-3. 5-9, 12, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Son et al. (US 20120161364 A1) as evidenced for claim 12 by Jordan US 9,220,674 B2 that methyl cellulose thermogels at 45 oC and Hinterwaldner et al (US 5700455) that methylcellulose forms a gel when heated.
 The rejections under 102(a) and 102(e) are the same.
For claims 1, 5-6, 8-9, 12, 16 and 18, Son teaches an aqueous composition comprising an enteric base material, capsule forming aid and neutralizing agent (see the whole document, with emphasis on paragraph [0010]); hydroxypropyl methylcellulose acetate succinate (HPMCAS) is a base material (paragraph [0014]) meeting the limitation of HPMCAS polymer in claim 1; the capsule forming aid is hydroxypropyl methylcellulose (HPMC) (paragraph [0016]) meeting the limitation of film forming polymer claims 1 and 6 and 9; sodium hydroxide, aqueous ammonia, potassium hydroxide and calcium chloride are named neutralizing agent (paragraph [0035]) meeting the alkaline material of claims 1, 5 and 8; the aqueous composition of Son further comprises emulsifier, plasticizer (paragraph [0021]-[0022], [0037], [0039], [0053] and claim 10) meeting the requirement of claim 16; also, the composition of Son further comprises colorant (paragraphs [0042], [0053]) meeting the requirement of claim 18.   When the film forming agent/capsule forming polymer is methyl cellulose (paragraphs [0016], [0034]) the requirement of claim 12 is met because methyl cellulose thermogels at 45 oC as evidenced by column 1, line 35 of Jordan US 9,220,674 B2 and Methylcellulose forms a gel when heated as evidenced by lines 26-27 of Hinterwaldner et al (US 5700455).
For claim 2 and 7, the enteric base in Son, which is hydroxypropyl methylcellulose acetate succinate (HPMCAS) (paragraph [0014]) is present at about 15.24% and the film forming aid which is hydroxypropyl methylcellulose (HPMC) is present at 6.54% in example 13 of Table 1 and the ratio of HPMCAS to HPMC is 2.3, which is a point within the claimed range of 1.5 to 3.5 in claim 2 and 2-2.5 in claim 7.   HPMCAS is an enteric polymer.  
For claim 3, the polymer in claim 1 is HPMCAS and in example 13 of Table 1, HPMCAS is at 15.24% which is a point within the claimed range of about 15% to about 25%.
Therefore, Son teaches all the elements of claims 1-3. 5-9, 16 and 18 and Son as evidenced by Jordan and Hinterwaldner teaches all the elements of claim 12.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Son et al. (US 20120161364 A1) as applied to claim 1.
Claims 4, 10 and 11 depend from claim 1.  
For claim 4, example 13, comprising HPMCAS and HPMC has ammonia as the alkaline material in an amount of 0.92% which is less than 1.5%.  Son does not use KOH in the composition example 13 on Table 1.   Examples 4 and 5 on Table 1 uses HPMCAP and HPMC and NaOH as the alkaline agent in amounts of 1.39 and 1.13, both of which are less than 1.5.   KOH is also a named alkaline agent (paragraph [0035]).   Therefore, at the effective date of the invention, the artisan could use any of the alkaline agents in amounts of less than 1.5% with the expectation of predictably partially neutralizing the enteric polymer because Son teaches that the neutralizing agents can be used in amounts of from about 1 to about 5%.   KOH is used in example 11 in amount of 2.24 with HPMCP and HPMC.   One having ordinary skill in the art would be motivated to optimize the composition in example 13 with respect to KOH and in amounts that would predictably partially neutralize HPMCAS.
For claim 11, the background of Son teaches HPMC can include carrageenan, agar, sodium alginate or gellan gum which are “gelated” at room temperature and maintains the solution at high temperature to mature the gelatin or HPMC.   Therefore, at the time the invention was made, the artisan desiring to maintain a gelled composition would add carrageenan, agar or gellan gum to the composition of Son with the expectation of predictably maintaining the composition in the form a gel at room temperature.
Form claim 10, the composition of Son is between a pH of 4.5-6.5 (paragraph [0042]) with this pH overlapping the claimed pH range of 4-5.5.   The disclosed pH of 4.5 to 6.5 allows for pH of 4.5 and 5.5.   Therefore, at the time the invention was made, the artisan would reasonably expect the pH of the solution to predictably have pH of 4.5 to 5.5.   There is no demonstration that the claimed pH range of 4-5.5 which has a range within the disclosed range of about 4.5 to 6.5 provides un expected results to the composition.
Therefore, Son renders claims 4, 10 and 11 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 1-17 of U.S. Patent Nos. 10463625 B2 and 10898440 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the aqueous capsule composition of US 10463625 B2 anticipates the examined aqueous composition and the aqueous capsule shell composition anticipates the examined aqueous composition.

Claims 1-12, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9980918 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued banded capsule comprises composition comprising mixture of HPMCP, CAP, HPMCAS and HPMC, alkaline agent such as sodium hydroxide, potassium hydroxide and ammonia, plasticizer and coloring agent. 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-12 and 15-17 of US 11246837 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because US 11246837 B2 teaches composition comprising HPMCAS (claim 1), HPMC (claim 12) and alkaline agents such as potassium hydroxide, sodium hydroxide and ammonia (claim 2).

No claim is allowed.     

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BLESSING M FUBARA/Primary Examiner, Art Unit 1613